              Case 1:21-cv-10718-JGD  Document
                                  Commonwealth    9-12 Filed 06/30/21 Page 1 of 17
                                               of Massachusetts
                                                          Land Court
                                                  Department of the Trial Court
                                                                                                               Case No. i '-i MrSC Y S,&,S'io S'

     Civil Cover Sheet

     FirstPlaintiff/OWiJ       ol=    M4s 1-!PE £                  First Defendant   £LY /36 f-T h. MM<:LUTl-1, 1                      R,.
     Locus Address/Description    81..r K;H-QR,t,.l         Pon.IT       MA.es« City/Town W\ As 1-+f E£
                                                              Instructions

     Part I - To Be Completed by Plaintiff(s)' Counsel:

     FOR ALL MISCELLANEOUS CASES (EXCEPT cases filed pursuant to Servicemembers Civil Relief Act):

             l. Using the list below, please number, with the Number I, the main cause of action on which you base
             your complaint.
     and
             2. Place a check mark next to each other cause of action in your complaint.
     and
             3. ls this complaint verified?             D    Yes                     ~      No
     and
             4. Are there any related cases filed in the Laod Court Department?                   D      Yes             ~   No
                If yes, please provide the Case No.{s) :_ _ _ _ _ _ _ __


            ZAC       Appeal from Zoning Board                                       PAR         Partition
                      G. L. c. 40A, § 17                                                         G. L. c. 241

            ZAD       Appeal from Planning Board                                     RED         Redemption
                      G. L. c. 41, § SIBB                                                        G. L. c. 60, § 76

            ZJA       Validity of Zoning                                             SP          Specific Performance of Contracts
                      G. L. cc. 240, § 14A, I 85, § I   U½)                                      G. L. c. I 85, § I (k)

            ZEN       Enforcement of Zoning                                          MBF         Detennine Municipal Boundaries
                      G. L. c. 40A, § 7                                                          G. L. c. 42, § 12

            COT       Remove Cloud on Title                                          MFE         Determine Boundaries of Flats
                  .   G. L. c. 240, § 6 - IO                                                     G. L. c. 240, § 19

            DOM       Discharge of Old Mortgage                                      CNC         Certiorari - G. L. c. 249, § 4
                      G. L. c. 240, § 15
                                                                                     MAN         Mandamus- G. L. c. 249, § 5
            LVT       Affirm Tax Foreclosure - Land of
                      Low Value - G. L. c. 60, § SOB                                 TTRE        Trespass to Real Estate Involving
                                                                                                 Title- G. L. c. 185, § I (o)
           MTB        Try Title
/,   ✓                G. L. c. 240, § I - 5                                          EQA         Equitable Action Involving Any
                                                                                                 Right, Title or Interest in Land
           MWA        Recover Freehold Estate (Writ of                                           G. L. c. 185, § I (k)
                      Entry) - G. L. c. 237
                                                                                     AHA         Affordable Housing Appeal
           MRC        Determine Validity of Encumbrances                                         G. L. c. 40B, § 21
                      G. L. c. 240, § 11 - 14
                                                                                     OTA         Other
           CER        Enforce Restrictions
                      G. L. c. 240, § JOA - I0C

           MAD        Determine Fiduciary Authority
                      G. L. c. 240, § 27


                                                  (turn over to complete form)
Part II.• Case
           Uniform1:21-cv-10718-JGD
                   Counsel Certificate• to beDocument
                                                  filled out by Plaintiff(s)'
                                                                 9-12 Filed    Counsel at the time
                                                                                  06/30/21         of initial
                                                                                                Page     2 offiling.
                                                                                                               17 All
other counsel shall file within thirty (30) days of initial entry into the case, whether by answer, motion, appearance
or other pleading.


FOR ALL MISCELLANEOUS CASES (EXCEPT Mortgage Foreclosures under the Servicemernbers Civil
Relief Act)

 ~ey-of-record for:              7#-
                                  £           T:o1.J    N
 ~ e f e n d a n t in the above-entitled matter.

         If Defendant(s)' Attorney, please provide Case No. _ _ _ _ __


   In accordance with Rule 5 of the Supreme Judicial Uniform Rules on Dispute Resolution (SJC Rule 1: 18) which
states in part: " ... Attorneys shall: provide their clients with this information about court-connected dispute
resolution; discuss with their clients the advantages and disadvantages of the various methods of dispute resolution;
and certify their compliance with this requirement on the civi] cover sheet or its equivalent . . ,"

I hereby certify that I have complied with this requirement.


BBO#    S '-f '6 1 h (
Date: /{) /    :Z / ! '{
                                                       Please Print Name




Exempt Cases: Tax Foreclosures, Mortgage Foreclosures under the Servicemembers Civil Relief Act and all
              cases related to original and subsequent registration under G. L. c. 185, § 1.
,-,:
            Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 3 of 17



                              COMMONWEALTH OF MASSACHUSETTS
                                     THE LAND COURT                                   za1qocr-3      AH11: 42

       BARN ST ABLE, SS
                                                                   Do,k" No.    1iiiii11111111111
                                                                                 own of Mashoee
       TOWN OF MASHPEE,
                Plaintiff

       v.

       ROBERT D. EMMELUTH, TRUSTEE OF SN
       TRUST,
                 Defendant

                         PETITION TO TRY TITLE UNDER G.L. C.240, §1


       1.   Plaintiff, Town of Mashpee, acting by and through its Board of Selectmen ("Town"), is

            the owner ofa certain parcel of marsh land, containing 3.67 acres+/- located in the

            Southerly part of Mashpee, adjacent to Ockway Bay in the vicinity of Gooseberry Island.

            Said Parcel is described in a deed dated December 21, 1954, recorded with the

            Barnstable Registry of Deeds ("Deeds") on March 23, 1955 at Book 903, Page 57 (the

            "Town Parcel "). A true copy of said deed is attached as Exhibit A.

  2.        Said Town Parcel is shown on a Plan of Land prepared by Charles H. Savery Co.,

            Engineers and Surveyors, entitled "Schneider Parcel, South Mashpee", dated January 7,

            1957, and recorded at said Barnstable Deeds in Plan Book 172, Page 59. A true copy of

            said Plan is attached as Exhibit B.

  3.        The Town Parcel was expressly conveyed to the Town for use as a public or Town

            landing, a park or recreational area for the public and for no other use or purpose.

 4.         Based on the express public recreational/open space use to which the Town Parcel was

            restricted by the deed into the Town, said Parcel is subject to the provisions of Article 97
      Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 4 of 17



       of the Amendments to the Massachusetts Constitution ("Article 97").

 5.   As a parcel of public land subject to the provisions of Article 97, the Town Parcel cannot

      be used for other purposes or otherwise disposed of except by laws enacted by a two

      thirds vote, taken by yeas and nays, of each branch of the General Court.

6.    Since the conveyance of the Town Parcel to Mashpee in December 1954, the subject land

      has been classified as tax-exempt land of the Town of Mashpee for G.L. c. 59 real estate

      taxation purposes. Accordingly, no real estate taxes have been paid to the Town with

      respect to said land from 1955 through the present date.

7.    By virtue of a Release Deed dated June 18, 2013 (a true copy of which is attached as

      Exhibit C), Robert D. Emmeluth, as Trustee of SN Trust ("SN Trust") claims an

      interest in the salt marsh area owned by the Town pursuant to the 1954 Deed as well as

      additional salt marsh area claimed by other abutting property owners and situated

      between the end of Punkhorn Point Road and Ockway Bay or the Mashpee River. A true

      copy of a plan prepared for SN Trust purporting to show the claimed marsh area is

      attached as Exhibit D.

8.    The Town contends that SN Trust has no such right, title or interest in the claimed salt

      marsh area. According I y, SN Trust should be required to bring an action to try this

      adverse claim which constitutes a cloud on the Town's title to the Town Parcel.

9.    In reliance upon its purported title to the subject marsh land, SN Trust has filed a Notice

      of Intent with the Mashpee Conservation Commission under the provisions of G.L. c.

      131, §40 and the Mashpee Wetland Protection Bylaw, seeking an Order of Conditions

      which would permit it to construct a private bridge from Punkhorn Point to Goosebe1Ty

      Island, a portion of which would be constructed within and over a portion of the Town


                                                2
       Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 5 of 17



        Parcel. The Town has not consented to the construction of said bridge in and over its

        land.

I 0.   The proposed private bridge would encroach upon the Town Parcel, substantially interfere

       with the use of said property as a public landing and for other public recreational

       purposes, and would constitute an impermissible and unauthorized use of said property

       under Article 97.

11.    The Defendant, SN Trust's, claim of a legal interest in the Town Parcel and its pending

       application for an Order of Conditions authorizing it to construct a private bridge in and

       over said Parcel constitute a substantial and immediate threat of harm to the proprietary

       interests of the Town of Mashpee as well as to the interests of the public at large in

       maintaining use of the Town Parcel for its intended public recreation purposes under

       Article 97.



       WHEREFORE, the Plaintiff requests that the Court:

       (i)      Require SN Trust to state the basis(es) of its claim of title to or interest in the

                Plaintiff's property, and require SN Trust to prove that claim;

       (ii)     determine the adverse claim of SN Trust;

       (iii)    enter judgment declaring that (a) SN Trust has no right, title or interest in any

                portion of the marsh area shown as Town of Mashpee property on Exhibit Band

                (b) the Town of Mashpee is the fee owner of said marsh area;

       (iv)     enter judgment barring SN Trust from asserting any further claim to the salt marsh

                area owned by the Town;

       (v)      enter judgment declaring that the Town Parcel is subject to the restrictions of


                                                   3
      Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 6 of 17




               Article 97 and that any transfer in interest or change in use of said Town Parcel is

               subject to the provisions and procedures of Article 97;

       (vi)    enter an Order enjoining SN Trust from further pursuing any regulatory permits or

               approvals for any development or project involving any portion of the Town

               Parcel until this Court has determined the respective rights and interests of the

               parties with respect to the adverse claims referenced hereinabove; and

       (vii)   enter judgment awarding the Plaintiff its costs in bringing this petition, including

               reasonable attorneys' fees under G.L. c.231, §6F.

                                              Respectfully submitted,
                                              PLAINTIFF,
                                              TOWN OF MASHPEE,




                                             Patrick J. Costello (
                                             Email: Pcostellotcv,] c law.com
                                             Louison, Costello, ondon & Pfaff, LLP
                                              Town Counsel
                                             IO 1 Summer Street
                                             Boston, MA 02110
                                             617-439-0305
                                             FAX: 617-439-0325
Date: October 2 2014




                                                 4
Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 7 of 17




                        EXHIBIT A
              Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 8 of 17
I '
T     ,   I




                                                                                                              ,903
                                                                                                              '        '

                                                                                                                  57

                    A • ~ jlar4el of meadolr l.ind begl,m:uig       •t" •tau markad •46• (£ort7-
                    11:UC), ate tile Soutoorl;- end of " panel ot """dow set off to Elizabotll
                    Cooml\,4 tllene& Sou'tlt.,lT Iv ool.d l!li>abotb I s   "'••do•
                                                                              to Ool<w•T Bey;
                    "••tarl;- lil)d Soutbo,(cy 1')' said Bey to a stako markod •48• ( fol't1-•l.ght)
                                                                                                     th&n••
                    to a ZleadtJw eiet ott to ..racob GouettJ tbtmce WetteJ'ly,by sa:1~ J.e.eob 1a
                    111.ea.dow -t.o .tli~ :upland; theac. by the upland, 1i'orther1y1 East-erly, Southerly,
                    koto1'3.y to, t.b.o fir.st llffl.tio.ned l!ound, cont.ainiug tbree (3) &crefl be tho
                    eema •ore   o.:r   less.

                     rus deed convm onl;r the real. e1:1tata once <iwned jointl.Y b,1 tbe aaid
                    John J. E, Rotheq with Gaot&e W. lilea on Popponeaae5tt Ba;r ol:' Ocklray Bay.
                    :S•l.n& tho p.-elli•.. ao,m,;yod to ..id John J. E.. llothory' bT said Cle<>rg• w.
                    Milos bT d•!"I recorded ·liq l, 1916, Book :,:,6, Pa&• 4'20 -         B••
                                                                                           eloo will of
                    Georgt W:• JW.e=,, April 23, 19.37,. del1,sing to George Selmeider and. bis rt.f~;
                    Olad,r8 Sc!meider, :lnter.•t :Is tile l!bore propert;r on Pc,pponosoett 13.-, hal.d
                    Joint.11 with Jolin .J. E. l!othery, OUr titlo was        oon.--,.dto us by Jul.ion E,
                    RotheJy for u.id prqpe~ on. lioirember 24, 1950, Book 776, Page 94, reeord0d
                   ill tlle Baras-tabla ~ t , ' R-,ght:cy of Deods, and wa aleo conve;y all our
                   in te..nie-t- in .ea.id property whieh was devised to '\lL'I by the will of George W.
                   lile1::1, in 1939, Suuild.ch, Probate /}26616 1 11ar.nitabl,e Coun:Q'. Thie prc_pe1•ty
                   contains .3 (thl'ee) to 4½ (four tmd 011.-hal.f) a.eras more !)r l&ea.

                   1.'hia. co1.r9•eyaue$ ie. .l!IB.d& to the 'town of l!ashpeo to ba ueGd 11.a a public o-r
                   Tolin landing, a park or re.ci'ea.tional s.rea for the publio and for- no other
                   use o,: purp<>H.,                                ·


                   We 1 Geo-:rge Schneider, buabmd, and GJ.ady& acbneidor, bis. w1te 1 rel.ease to
                   said grata:Uie kll our tight& of and othe~ intereste the:rei.n.




                                        ½ ... Jr
                     STA!l'E OF NEW ~              l
                                  ~.; \::,i<.)         SB,
                     COll)iTIOF-                   )




                                 Tb.en pers~· app~red th,e tibov.e, Ml!led Gil"o!',ge Schneider &n.d

                     Glady~ S~edder1 his Wifs,               '4nd aokno1tledg_ed. the foregoing instl'ument
                    to be their          .free aot and do&d1 batore ·me-
    Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 9 of 17



;903
'   ',
  sa.




                        Barnstable, es., R~ceived March Z3, 1955, and is recorded.




                                                  !Kttn111        ull mtu hy t4tat Jrnrnta
                   That the .8.ANDWIOIJ CO-OPERATIVE BANK,. a banking eorpornUor. duly oi·gu::iiizo,(l nnd eitnO-

             lie:hed nnder the luwi; of the Ck>mmonw~alth <If .:UdS!J<Whmrntt:. nnd having r111 u11nnl pkea of bl:UUUe£!J

             Sandwich, B1rrnii.tabki Courit,v, I.fa1;saohui;dts, the ll:lt>rtga.i;oo llll,t1ui<l in and present hol1.for of                      ~,o •taiit
             mort,agf ol       ml"'"" cfre, by..~~-""!>~ .O.,.J~.&.!""'.. l!,\>'j~i.~ _o,.. K~J,11..,. hUsM,bd
            ll:§. .¥1.~1!.~... g,r... ~,...~9:~~Yi ... ~.9.!t.'?f.............. .


             "1 ··· ~}~b.~ _(~-.)                                .B.!',l:~s.!!\l?ih~.f;'fr \i;i~r~~~-                                                 48.
             to fh11 &aid San<lwl<J;h Co-operative B:ank, ,;l11ted..,..§!i1Pt!W!9:!H\ ,-~~fl..                                . ........ "\.   D. 10 .. ML

            .a11d rec01·ded .in the ltEgii;.try of Dt(:fla frJl'.,                                                                              691
                      48,                                                     J3a:r:.p,ate.ble .... ,....................... C mty ill Book ··--?O~ .... , f
            Page ..,. $:30 ..... , he.1·eb)' ae.t::n(lll'!C-0,ge. !all p:'.1-)'ll'l.eot .inf/ M\tilP'.fletfon   ot   tb

                  IN 'WITh'ESS WHEREOF i-he i:aid. SANDWICH CO.OPEliA.1'1                                             " DANK 1ms cnusetl its cor.

            por:i.te .sonl to b.:J h.eY~to allixed and the.s~ pr.ci-!f"llia to biz £1Q:nod ·                    ts name i:rnil behalf by
            .. ~1.l:<t.•,          y1J,l~. .
                  17th




t          But"nstable-, ss.

                Then pei:stlllally
                                                (1!11m11

                                                                                      8~Hlwicl1, Mast., ........ v~c:~. l'l

                                                e1m:d the- ttb,,-vo named ··--g~J.;t.a,A., WilllaIIU!=... .

           ~~t.-'l"'re.o.eur ,           .ti$   a..forl!&ttid, ud aclroowledgod ib.a foregoing instrnm,mt to be Uit trtlo act aud
           deod of tho s           SANDW!OR CO-OPERA'l'IVE BANK,
Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 10 of 17




                        EXHIBIT B
                                                                            Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 11 of 17


     I
                                                                                                                                          /~-ff                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                        I

                                                                                                             ---- ;;,,-0




                                           !  ~                                                                                                                          \
                                                                                                                                                                                                3.3' 1..v...a.y




                                                                                                                                                                                                                                   -------------
                                                                                                                                                                             \t-1A'L.COLI.)                                                                                                                   II \l( ?~~:~"·c
                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                  E:vERE: T l                  MAc:Le_qp



                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                           "?~
                                                                                                                                                       M.WR\G~-IT


                                                                                     \                                                                                        \                                                                                                                                                   >-

                                                                                         \            LJ?STE:R.   SPRAGLJE:
                                                                                                                                                  ~
                                                                                                                                                        ~
                                                                                                                                                                    -$'-:,
                                                                                                                                                                              ~
                                                                                                                                                                              ~--     ~.,.
                                                                                                                                                                                                 \
                                                                                                                                                                                                     >
                                                                                                                                                                                                     .
                                                                                                                                                                                                     .
                                                                                                                                                                                                              ...-"\' 0


                                                                                                                                                                                                                     \
                                                                                                                                                                                                                          \                       LAVRA                 e.       OE.ANl'c"
                                                                                                                                                                                                                                                                                                                    \\\          <
                                                                                                                                                                                                                                                                                                                                 Ill

                                                                                                                                                                                                                                                                                                                                  f-
                                                                                       ':>"_;
                                                                                                                                                                                                                                                                                                                           I      uJ
                                                       < I
                                                                      /
                                                                                                                                                              ,,f                                                                \                                                                                      I
                                                                                                                                                                                                                                                                                                                                  !I)
                                                                                                                                                                                                                                                                                                                                  r[l
                                                   ,_o                                                                                                                           ,,
t;                                          _.,"               0'.f
                                                                                                                     4"'..,,f.,.
                                                                                                                                                            J',
                                                                                                                                                                               !J
                                                                                                                                                                                               ..JAMES
                                                                                                                                                                                                         S.      WR\G\-IT
                                                                                                                                                                                                                                          \
                                                                                                                                                                                                                                                                                                b
                                                                                                                                                                                                                                                                                                                      I,          w
                                           a-          t.~'
                                                                                                                              -<Cio               of
                                                                                                                                                                                                                                                                                                                                  z
I                                  vr-         ,.,..P,./                                                                              :'II                                                                                                                                                                  1/                    0
~
                                                                                                                                      ~
                                                                                                                                                                                                                                                  \
                                                                                                                                                                                                                                                                                                 J/,11·;/
                                                                                                                                                                                                                                                                                                J,:• (/,
                                                                                                                                                                                                                                                                                                J;
                                                         •'}
                                             /.? ,                                                                 AcRc:s                          oc    Jv1AR,sH                                                                             \
                               "                                                       AREA~ 3.6""7




                                                               "·,:. ,0
                              4        ~      ~,                                                                                                                                                                                                                                                                                  0.
                             0
'                        Q-        /               \                                                                                      1
                                                                                                                                                                                                         ,ll'•'-::                 edpe                   \                                                                       0
                      o"'"                             "                                                                                          ~~-
                                                                                                                                              0                      ·••                                                    0                                 ""                                                                  0.
                 (.           I'                                                                                                                                                                                                          -~~..                    ...__••~'                           I
                       ;i                                             "' ....                                                                            --=-==--==:::::::--                                                                                                                        J;)

         -~~ '"~ ·. .: ;:. ·,/fj,
             )                                                                                  /'.
                                                                                       ,1/                                                                                                                                 --.c~                                              - -      --   -
                  o                                                             ,V,,
             l 1/             -1       /                                        ):



         ,                        ">                   ,.,,..·$
                                   '•.., •·-~                                                                              OCK\A/AY                                                 BAY

                                                                                                                                                                                                                                                                             PLAN ,of           LAND         for


                                                                                                                                                                                             rnOPO:::N C.f \OWN          (;,f AV.Jl"!c~
                                                                                                                                                                                                                                                                   TOWN OF                      MASHPEE
                                                                                                                              r-~f:Xti;,;I.'{;,h1.E                                          1<0! W i~ -.t/lOVP ><Cl,\ NL~l!i;                                            5CHNEIOER                 PARC CL

                                                                                                                              j :,1'.Cl~~,~-'-~~'~;:-ti~.   I                                 ctn.                                        '•,         ,               50UTH                 MASHPEE                               _
                                                                                                                                  t\._1,45-.1 !_;~,
                                                                                                                              I      g,,.1~· 117.r'                                           00(. NO.
                                                                                                                                                                                              AAl"D..E , : • , .s.IRIAL ,
                                                                                                                                                                                                                                                '-1:-;,·A cc,
                                                                                                                                                                                                                                                                     \ \ N.. ~   ~ 0   FT
                                                                                                                                                                                                                                                                                                    I"'•";·",;";;;,;:
                                                                                                                                                                                                                                                                                                    P•IC,IIJ((R!>
                                                                                                                                                                                                                                                                                                                                co---~
                                                                                                                                                                                                                                                                                                                    ,!; S\.IQVl:YCRS
                                                                                                                                                                                                                                                              DATE                                   coru1T,           IYIA~S
                                                                                                                                                                                             """n~-p .-        s.c~~li»I=-.,, ;,~ /~•,;z_
                                                                                                                                                                                                                                                                   "7 JANUARY \Q57                   PLAN           No.        ! 5102.


                                                                                                                                                        ¥'~,~-~ .\'l:L Y"'"c;'-$9
Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 12 of 17




                         EXHIBIT C
          Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 13 of 17

                                                                                    1.


                                                                                 I
                                                                                 I
                                                                                 ,,

                                                                 Bk    2748~ Ps165                       ~36823
                                                                 06-24-2t13                       a   12:19p

                                               RELEASE DEED
                                                                                 !
       Mashpi:e'Cc!1IU119ns ,LimitedJ'artne,$hip, a Delaware Limited Liability ~artnership, with an
       address of P.O. Box 1530, Mashpee, MA 02649                              1
                                                                                I


       for no consideration, release to Roben D. Emmeluth, Trustee of SN·:11~1, under declaration of
 \,'
       trust dated January 12, 2012, and recorded with the Barnstable Registry of Deeds in
_J-
 I,
       Book Z'l"t g{" Page I, I
       Massachusetts 0260 I,
                                        , c/o Boudreau and Boudreau, LLP, 396. orth Street, Hyannis,
                                                                              !
~      all our right, title and interest, if any, in the marsh or meadowland situ)d in the southerly part
°)'    of the Town of Mashpee, in the County of Barnstable and Cornmonwe::fth of Massachusetts, ·
       bounded and described as follows:                                         I
~
J..
       easterly by Popponessett Bay, southerly by a· meadow set to Walter R. ~[go, westerly by
~      upland late of Elijah W. Pocknett, and northerly by meadow set to Leab Pocknett, being part of
~
       Lot 17 in the old division, and being Lot 45 in the new Commissioneri•sDivision of the

.j'
  C


....
       Meadowlands of Mashpee.

       Being the premises described in a deed from Elizabeth S. C(!ombs to      ore H. Tyndale, dated
 't.
       August 18, 1908, and recorded in the Barnstable Registry of Deeds in    k 296 Page 314. See
~      also deed from Fields Point Corporation, f7kla Fields Point Manufactur· Corporation, to Fields
~      Point Limited Partnership, ll/K/a Mashpee Commons Limited Partnersh , dated and recorded
'O     with said Deeds in Book 7782, Page 279.

       Property Address: Off Punkhom Point Road, Mashpee, Massachusetts.

       Executed as a sealed instrument this    t{8c{:-/2 day of •;                       , ;2QJ.~,.

                                              MASHPEE COMMONS LIM!              D PAR1NERSHIP
                                              By: NMS Associates, Inc.
                                                  its sole General Partner
  Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 14 of 17


                                                                         I
                                                              Bk 27 85 Pg166 #36823




STATE:       RhOt1e, :r~IQnd.
COUNTY:        ?rovider-ice

        On this /&''Mclay of ::T      u..n
                                      e...         2013, before me the dersigned notary
public personally appeared Arnold B. Chace, Jr., as aforesaid, proved t me through satisfactory
evidence of identification which was     Per~ona. 1/y Kncwn          . n, e
to be the person whose name is signed on the preceding document and tcknowledged to me that
he signed it voluntarily for its stated purpose.




                                               Notary Public
                                               My Commission Expires:

                                                     KATHLEEN M. KRucix
                                                        NOTARY PUBLlC '
                                                    MY COMMISSION EXP/ ES
                                                     SEPTEMBER 4, 20l




                                                                     I
                                 BARNSTABLE REGISTRY OF DEED
Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 15 of 17




                        EXHIBIT D
         Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 16 of 17




                                                                      • •




 ~1  <
               a~
               ~~
                i



I                                  •   ~-
                                       ~ PLAN OF LAND AT   PU     HORN    POINT   111'1'! ·1·1-~-:.~Cd
'•
                                               MASHPEE, MASSAC   USETTS           ,,

                                                       --·~
                                                     SN TRUST                     1t!·1


                                       A
                         Case 1:21-cv-10718-JGD Document 9-12 Filed 06/30/21 Page 17 of 17




 I                                                                                              .
       LO!JISON, COSTELLO, CONDON .. PFAFF, LLP                                         WEBSTER BANK
                                                                                                   110                 1458
         .·         !.CCP CHECKING . .     ·                                            eo~~~2~ 1~;
                       101.SIJMMER ST 4Tl:i FL
                        · l;IOSTON, MA 02110                                                               10/3/2014


Ii   PAYTOTHE
                  Land Court
                                                                                                         $**270.00
     ORDER OF

      Two Hundred Seventy and 00/100******************"'"********"'*******"'***********************                    DOLLARS (

                Land Court


                                                                                                                           .
